Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Sergio Allan Martinez Perez, a native and citizen of Nicaragua, petitions for review of an order of the Board of Immigration Appeals (“Board”) dismissing his appeal from the immigration judge’s decision finding him removable to Nicaragua.
We have thoroughly reviewed the record and conclude that the agency properly determined that Martinez Perez is removable from the United States as an alien who, at the time of entry, was inadmissible pursuant to 8 U.S.C. § 1182(a)(6)(C)(i) (2012), for having procured a visa by willful misrepresentation of a material fact. We therefore deny the petition for review for the reasons stated by the Board. See In re: Martinez Perez (B.I.A.Apr.17, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.